Citation Nr: 0725889	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The evidence of record does not demonstrate any period of 
active service, active duty for training, or inactive duty 
for training.


CONCLUSIONS OF LAW

1.  The appellant does not meet the basic eligibility 
requirements for entitlement to service-connected disability 
compensation benefits.  38 U.S.C.A. §§ 101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The appellant does not meet the basic eligibility 
requirements for entitlement to nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.6 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Although VA must comply with statutory and regulatory notice 
and duty to assist provisions under the Veterans Claims 
Assistance Act of 2000 (VCAA), those provisions are not 
applicable here because resolution of the claim is based on 
statutory interpretation rather than a consideration of 
factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (holding that the VCAA has no effect on an appeal 
limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Service connected disability benefits are provided to 
veterans for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Nonservice-connected pension benefits 
are provided to veterans who are permanently and totally 
disabled from a nonservice-connected disability which is not 
the result of willful misconduct, if the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b) (2006).  

A veteran is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, active duty for training in particular 
instances, and inactive duty for training in particular 
instances.  38 U.S.C.A. § 101(24).  

The Board finds that the evidence of record demonstrates that 
the appellant is not a veteran because there is no evidence 
of active duty, active duty for training, or inactive duty 
for training.  A Selective Service System extract noted the 
veteran had an Armed Forces Physical Examination on January 
4, 1967 and was rejected for entry into service.  Moreover, 
the appellant did not assert any active military service, 
rather, in his original claim he noted his status was 
"draftee" because he was found ineligible for service.  
Accordingly, the appellant is not a veteran.  

Because the Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA, as a matter of law and regulation, the 
appellant is not entitled to service connection for a right 
knee disorder or to a nonservice-connected disability 
pension.  38 U.S.C.A. § 7104(c) (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd 
results).


ORDER

Service connection for a right knee disorder is denied.

Entitlement to nonservice-connected pension benefits is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


